IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40223
                        Conference Calendar



WILLIAM L. FOSTER,

                                         Plaintiff-Appellant,

versus

EDDIE WILLIAMS, Security Warden;
KEITH GORSUCH, Lieutenant;
PAUL GOMEZ, Correctional Officer III,
Mark Stiles Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-715
                       --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     William Lee Foster (TDCJ # 543205) appeals the dismissal of

his pro se and in forma pauperis (IFP) civil rights complaint for

failure to state a claim and as frivolous.     See 28 U.S.C.

§ 1915(e)(2)(B)(i) & (ii).   Foster alleged in the complaint that

the defendants caused him to contract an unknown skin disease by

forcing him to sit on the unclean floor of the dayroom at TDCJ’s

Stiles Unit with other HIV positive inmates.    Foster argues that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40223
                                -2-

the magistrate judge erred by determining that he failed to state

an Eighth Amendment claim because he had not demonstrated that

the defendants knowingly exposed him to a substantial risk of

serious harm.

     "[A] prison official may be held liable under the Eighth

Amendment for denying humane conditions of confinement only if he

knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to

abate it."   Farmer v. Brennan, 511 U.S. 825, 847 (1994).    "[T]he

official must both be aware of facts from which the inference

could be drawn . . . and he must also draw the inference."     Id.

     Foster has not shown that the defendants were aware that

they were exposing him to a substantial risk of serious harm by

requiring him to sit on the floor in the dayroom.   Foster also

has failed to show that he was “denied” the grievance procedure

with regard to his Eighth Amendment claim.   The judgment of the

district court is AFFIRMED.   See Black v. Warren, 134 F.3d 732,

734 (5th Cir. 1998).

     AFFIRMED.